Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/27/2022 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0179006 (Kogi et al.) (hereinafter “Kogi”) in view of Japanese Publication No. 20004-182449 (hereinafter “JP’449”).
Regarding claim 1, Figs. 1-5 of Kogi show a medium feeding device comprising: 
a medium mounting section (16) that forms a medium mounting surface on which a medium is mounted; 
a feeding unit (34) that feeds a lowest medium among media mounted on the medium mounting section (16) in a feeding direction by coming into contact with the lowest medium;
a separation unit (36) that separates the medium with the feeding unit (34); 
an operation detection unit (42 and/or 44 and/or 48) that is disposed at a position facing a surface of the medium in the medium mounting section (16) and detects at least a movement of the medium in the feeding direction; and
a control unit (Fig. 3) that stops feeding of the medium based on a detection interval by a detection value of the operation detection unit (42 and/or 44 and/or 48).  Kogi also shows elements 22 and 22 that act as edge guides and are provided upstream of the operation detection unit (42 and/or 44 and/or 48), the feeding unit (including 34) and the separation unit (including 42) in the feeding direction and have a bottom surface that contacts the medium mounting surface (surface of 16) and a surface that projects upwardly from the medium mounting surface (surface of 16) that is upstream of the feeding unit (34) and the separation unit (36), but Kogi does not explicitly show that elements 22 and 22 function as an interval forming unit, as claimed.
JP’449 teaches that it is well known in the art to utilize edge guides (elements 50 and 50) as an interval forming unit (including 50 and 50) to form an interval in a feeding direction between a trailing end of a first medium which is the lowest medium fed by a feeding unit (6) among media mounted on a medium mounting section (1) and a trailing end of a second medium which is bound with the first medium and stacked on the first medium.  Numbered paragraphs [0063]-[0064] of the machine translation of JP’449 explain that the interval forming unit (including 50 and 50) allows stapled sheets to be guided upward, e.g., so that a detection sensor SS1 can detect improper feeding of sheets.  It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the Kogi apparatus with edge guides that act as an interval forming unit, for the purpose of guiding stapled sheets, as taught by JP’449. 
Regarding claim 2, Fig. 1-7 of JP’449 show that the interval forming unit (including 50 and 50) is configured to include a protrusion (50) that projects upward from a medium mounting surface.  
Regarding claim 3, Figs. 1-7 of JP’449 show that an upper end of the protrusion (50) is formed with an R surface.
Regarding claim 11, Figs. 1-5 of Kogi show a medium feeding device comprising: 
a medium mounting section (16) that forms a medium mounting surface on which a medium is mounted; 
a feeding unit (34) that feeds a lowest medium among media mounted on the medium mounting section (16) in a feeding direction by coming into contact with the lowest medium;
a separation unit (36) that separates the medium with the feeding unit (34); 
an operation detection unit (42 and/or 44 and/or 48) that is disposed at a position facing a surface of the medium in the medium mounting section (16) and detects at least a movement of the medium in the feeding direction; and
a control unit (Fig. 3) that stops feeding of the medium based on a detection value of the operation detection unit (42 and/or 44 and/or 48). 
Kogi also shows elements 22 and 22 that act as edge guides and are provided upstream of the operation detection unit (42 and/or 44 and/or 48), the feeding unit (including 34) and the separation unit (including 42) in the feeding direction and have a bottom surface that contacts the medium mounting surface (surface of 16) and a surface that projects upwardly from the medium mounting surface (surface of 16) that is upstream of the feeding unit (34) and the separation unit (36), but Kogi does not explicitly show that elements 22 and 22 function as a curve forming unit, as claimed.
JP’449 teaches that it is well known in the art to utilize edge guides (elements 50 and 50) as a curve forming portion (including 50 and 50) to form a curve in a feeding direction on a medium (F) mounted on a medium mounting section (1 in Fig. 4).  See, e.g., Figs. 7-10 of JP’449.  Numbered paragraphs [0063]-[0064] of the machine translation of JP’449 explain that the curve forming unit (including 50 and 50) allows stapled sheets to be guided upward, e.g., so that a detection sensor SS1 can detect improper feeding of sheets.  It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the Kogi apparatus with edge guides that act as a curve forming unit, for the purpose of guiding stapled sheets, as taught by JP’449. 

Regarding claim 12, Figs. 1-5 of Kogi show an image reading apparatus comprising: 
a reading unit (54) that reads a medium; and 
the medium feeding device according to claim 1, which feeds the medium toward the reading unit (54).
Regarding claim 13, Figs. 1-10 of JP’449 show the interval forming unit (50 and 50) projects upwardly from a medium mounting surface (surface of element 1) at an angle between 30 degrees and 90 degrees that is upstream of a feeding unit (including 6) and a separation unit (including 7).
Regarding claim 14, the recitation “wherein the interval forming unit forms the interval in the feeding direction when the trailing end of the second medium caught by the interval forming unit after the trailing end of the first medium has passed through an operation detection unit” depends upon the medium that is acted upon by the apparatus being claimed.  See MPEP 2115.  Since this recitation depends upon the medium that is acted upon, this recitation does not distinguish claim 14 from the prior art apparatus of Kogi in view of JP’449, particularly in view of MPEP2115.  (emphasis added).
Response to Arguments
4.	Applicant’s arguments with respect to claims 1-3 and 11-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS A MORRISON/Primary Examiner, Art Unit 3653